We have carefully read and considered this record. The evidence is in conflict, and hence the court properly refused the affirmative charge. There is nothing in the bill of exceptions to impeach the manner of making profert of the baby. In a bastardy proceeding, profert of the baby is permissible. Brantley v. State, 11 Ala. App. 144, 65 So. 678. Refused charge 2 pretermits a consideration of the evidence, and refused charge 3 is covered by the given charges.
It is true this conviction rests upon the uncorroborated testimony of the mother of the child. That is true in most prosecutions of this character, and can rarely be avoided; but the jury, having all the parties before them, must determine and declare where the truth lies. The appellate court will not for that reason alone set aside the verdict, where the trial judge has overruled a motion for new trial. Let the judgment be affirmed.
Affirmed.